DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is acknowledged as a Continuation of S.N. 16/137495, now U.S. Patent No. 10,895,879.  Claims 1-20 are pending.
2.	The IDS filed 4/12/21, 9/21/21, 12/30/21 and 4/13/22 have been considered as indicated.  Note Engelman et al. (US 2015/0166069) has been cited twice (4/12/21 and 9/21/21).
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 18-20 as recited depend from “The at least one non-statutory computer-readable media of claim 9”; however, claim 9 is directed to “A host vehicle”.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purposes of further examination on the merits, it is assumed applicant intended claims 18-20 to depend from claim 17.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 5, “the location of autonomous vehicle” lacks antecedence since there is no previous recitation of a location being determined.  Further, there is no previous recitation of an autonomous vehicle (note claim 1 refers specifically to a host vehicle, another vehicle and a target vehicle but not an autonomous vehicle).
B.	As per claim 13, “the location of autonomous vehicle” lacks antecedence since there is no previous recitation of a location being determined.  Further, there is no previous recitation of an autonomous vehicle (note claim 9 refers specifically to a host vehicle, another vehicle and a target vehicle but not an autonomous vehicle).
5.	Claims 1-20, as best interpreted given the deficiencies noted above, are distinguishable over the prior art of record.  As per independent claims 1, 9 and 17, the claims are similar to independent claims 1, 8 and 15 of the patented parent application (US 10,895,879) except instead of a selected object identification algorithm identifying targets that move in an expected direction of travel, claims 1, 9 and 17 of the instant application specify that the selected object identification algorithm relates to an expected perspective-view of another vehicle associated with the present traffic scenario.  
The closest prior art appears to be WO 2017/025226A1 (cited in the parent application) which discloses determining a traffic scenario at a location of a host vehicle whereby the scenario relates to the configuration of the roadway, selecting an object identification algorithm associated with the scenario, and identifying target objects proximate the vehicle (Abs; pg. 2, ln. 20 to pg. 3, ln. 32; pg. 4, ln. 5-33; pg. 6, ln. 5-8; pg. 6, ln. 25 to pg. 7, ln. 9).  Fig. 2 shows a processor-based system which executes stored programs for carrying out the functions noted above (pg. 11, ln. 26 to pg. 12, ln. 28).  The various traffic scenarios are determined (country road, freeway, intersections, traffic control areas, village, etc.: pgs. 4, 6) and the appropriate detection algorithm is selected (pg. 6-7).  The document does not disclose or reasonably suggest that the selected object identification algorithm relates to an expected perspective-view of another vehicle associated with the present traffic scenario.  
Dependent claims 2-8, 10-16 and 18-20 are distinguishable for at least the same reasons.  
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents are of general background interest:
● Lauer et al. (Bounding the Number of Relevant Objects in Automotive Environment Perception Systems)- discussion of multi-sensor data fusion systems for environment perception in the automotive domain for obtaining dependable vehicular context information.
● Levinson et al. (Towards Fully Autonomous Driving: Systems and Algorithms)- discusses autonomous operation of a vehicle in urban situations with unpredictable traffic incorporating interoperable real-time systems including environment perception, localization, planning, and control.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661